DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 9-10, 11, 12, 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Colgrove (US 20140075105) and further in view of Li (US 20190050312)

Claim 1.    Thelin discloses A method (e.g., FIG. 1 shows a disk drive 2 executing a preemptive multitasking 
operating system, col 4:15-20) comprising:


suspending the media management scan in progress on the memory component; (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer.  After processing the disk command generated by the host task 14, col 4:65-col 5:5; disk stopped event, col 6:14-18); and

servicing the request received from the host system (e.g., After processing the disk command generated by the host task 14, col 5:1-3).

in response to determining that the request received from the host system is serviced, resuming the media management scan on the memory component (e.g., After processing the disk command generated by the host task 14, the background task 18 continues the operation it was performing, col 5:1-3; EXEC CALLBACK event, background callback event, col 6:27-40).

Thelin does not disclose, but Colgrove discloses 
determining a latency associated with servicing the request if the in progress on the memory component before the host system is serviced (e.g., low-latency I/O requests issued to the storage device in preference to high latency requests, para 0056; high-latency operations, low-latency operations, 0071):
	determining whether the latency satisfies a threshold criterion (e.g., I/O scheduler may select a given device executing high-latency operations, initiate execution of low-latency operations 0071;

	memory component  (e.g., write latencies that are relatively high compared to read latencies, such a characteristic may be accounted for in scheduling operations, 0043; processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed.  Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type, 0054; I/O scheduler may halt execution of issued write requests and erase requests.):

	in response to determining that the latency does not satisfy the threshold criterion, (e.g., the I/O scheduler may halt the execution of the high-latency operations on the given device … I/O scheduler may halt execution of issued write requests and erase requests, 0071; ):

	servicing the one or more requests received from the host system (e.g., In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, 0071 Fig. 11; disclosed halting is equivalent to claimed suspend); 

	and in response to determining that the one or more requests received from the host system are serviced (e.g., At a given point in time, processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed.  Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type, para 0054).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead associated with a write request may be amortized over multiple write requests.  high latency requests (e.g., write requests) and low latency requests (e.g., read requests) may be segregated and handled separately (see Colgrove, 0056), or reducing a number of storage devices exhibiting variable I/O response times (0070) for systems 

Thelin in view of Colgrove does not disclose, but Li discloses 
	Plurality of memory components in a memory subsystem (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	is allowed to finish (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034).

	maintaining a record of which memory components among the plurality of memory components have been scanned up to a time when the media management scan in progress is suspended (e.g., while data from a suspended write operation is stored in a data buffer of the controller, 0036 Fig. 4-5);
	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Claim 2.    Thelin in view of Colgrove does not disclose, but  Li discloses 
wherein the request received from the host system comprises one or more read requests (e.g., a request to read data, 0055 Fig. 5).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of 

Claim 3.    Thelin in view of Colgrove does not disclose, but  Li discloses	
wherein the request received from the host system comprises one or more write requests (e.g., request to write first data to a non-volatile memory of the storage device (operation 702), 0058 Fig. 7A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).


Claim 4.    Thelin discloses 
	 wherein the media management scan comprises an integrity scan (e.g., a defect scan of the disk, col 2:15-20) that runs periodically as a background operation of the memory sub-system for error correction (e.g., the disk task performs error recovery when an error is detected while accessing the disk. … performs firmware error correction code (ECC) processing, col 2:60-65).

Claim 5.    Thelin in view of Colgrove does not disclose, but Li discloses
wherein the memory sub-system comprises NAND-based memory components (e.g., NAND flash (e.g., a die), 0034).


Claim 9.    Thelin discloses 
	wherein the media management scan is scheduled a priori (e.g., preemptive multitasking operating system comprises a plurality of tasks, each task comprising a different priority level.  The plurality of tasks comprise a disk task, a host task, a background task, and an execution task… scan, col 2:5-20).

Claim 10.    Thelin discloses 
	wherein the request received from the host system is asynchronous to the scheduled media management scan (e.g., the background task 18 does not interfere with the host interface operation.  Further, the execution task 16 gives priority to the disk commands received from the host task 14 over disk commands received from the background task 18., col 4:58-67)).


Claim 11.    Thelin discloses a method  (e.g., FIG. 1 shows a disk drive 2 executing a preemptive multitasking operating system, col 4:15-20) comprising:
receiving, from a host system, a request directed to a memory component in a memory subsystem, while a d media management scan is in progress on the memory component (e.g., host task 14 for initiating disk commands in response to host commands received from a host computer, col 4:20-35, Figs 1, 2; allows the background task 18 to be interrupted) when a host command is received from the host computer, col 4:65-67; background task including a defect scan of the disk, col 2:5-20).


	determining whether the latency satisfies a threshold criterion pertaining to the QoS parameter associated with the request received from the host system (e.g., I/O scheduler may then detect when either a number of write requests or a total amount of data corresponding to the write requests reaches a given threshold, para 0052; determine whether a particular condition exists which indicates high latency requests should be conveyed to a device(s). detecting such a condition comprises detecting a given number of high latency I/O requests, or an amount of corresponding data, has accumulated and reached a given threshold, para 0057; depending on the storage technology used by the storage devices, read requests may have lower latencies than write requests and other command types and may issue first, 0055-0056 Fig. 4; I/O scheduler may select a given device executing high-latency operations, initiate execution of low-latency operations 0071; high-latency I/O requests to the given storage device, 0057); and

	deciding, based on determining whether the latency satisfies the threshold criterion pertaining to the QoS parameter, whether or not to suspend the media management scan in progress on the memory component (e.g., If the I/O scheduler detects such a condition (conditional block 306), then in block 308, the I/O scheduler may schedule a particular operation for the device, para 0052; the I/O scheduler stops issuing write requests and erase requests to the given storage device.  the corresponding I/O scheduler may halt execution of issued write requests and erase requests.  In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, para 0071; write latencies that are relatively high compared to read latencies, such a characteristic may be accounted for in scheduling operations, 0043; processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed.  Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type, 0054; I/O scheduler may halt execution of issued write requests and erase requests.).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, with Colgrove, providing the benefit of the write requests may be issued as 

Thelin in view of Colgrove does not disclose, but Li discloses 
	plurality of memory components in a memory subsystem (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	is allowed to finish (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034).

	identifying a Quality-of-Service (QoS) parameter associated with the request received from the host system (e.g., improved Quality of Service (QoS) for performing read operations, 0037).

	determining a latency associated with servicing the request if the media management scan in progress on the memory component is allowed to finish before the host system is serviced (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034);

	maintaining a record of which memory components among the plurality of memory components have been scanned up to a time when the host system was received (e.g., while data from a suspended write operation is stored in a data buffer of the controller, 0036 Fig. 4-5);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an 

Claim 12.    Thelin discloses wherein the deciding further comprises:
suspending the media management scan in progress on the plurality memory component (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer.  After processing the disk command generated by the host task 14, col 4:65-col 5:5);
servicing the one or more requests received from the host system (e.g., After processing the disk command generated by the host task 14, col 5:1-3).
in response to determining that the one or more requests received from the host system are serviced, resuming the media management scan on the memory component (e.g., After processing the disk command generated by the host task 14, the background task 18 continues the operation it was performing, col 5:1-3).

Thelin does not disclose, but Colgrove discloses
in response to determining that the latency does not satisfy the threshold criterion pertaining to the QoS parameter, (e.g., If the I/O scheduler detects such a condition (conditional block 306), then in block 308, the I/O scheduler may schedule a particular operation for the device, para 0052; the I/O scheduler stops issuing write requests and erase requests to the given storage device.  the corresponding I/O scheduler may halt execution of issued write requests and erase requests.  In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, para 0071).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, and whether there is enough time remaining in the latency margin to perform a background operation before another foreground operation needs to be performed (0047) and determining predicts whether the host will send a command that will interrupt performance of the background operation (0058) of Grossman, with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead 

Thelin in view of Colgrove does not disclose, but Li discloses 
	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Claim 14 is rejected for reasons similar to claim 2 above.
Claim 15 is rejected for reasons similar to claim 3 above.
Claim 16 is rejected for reasons similar to claim 4 above.


6.	Claims 6-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Colgrove (cited above) and Li (cited above) and further in view of Roach (US 9620242)

Claim 6.    Thelin in view of Colgrove and Li does not disclose, but Roach discloses wherein suspending the media management scan in progress comprises: issuing, by a controller in the 

		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, and Colgrove and Li with Roach, providing the benefit of testing of a plurality of integrated circuit (IC) elements.  In particular, embodiments of the invention include methods and systems used to identify stresses or alterations in physical structure or function below IC element failure states, conditions, or points (see Roach, Col 1:34-37).

Claim 7.    Thelin in view of Colgrove and Li does not disclose, but Roach discloses 
wherein the media reset command comprises a standard datasheet command associated with a type of memory component used in the memory sub-system (e.g.,  NAND Flash memories can be designed with PROGRAM and ERASE operations may be interrupted by issuing a RESET command before their completion, col 4:21-27).

		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, and Colgrove and Li with Roach, providing the benefit of testing of a plurality of integrated circuit (IC) elements.  In particular, embodiments of the invention include methods and systems used to identify stresses or alterations in physical structure or function below IC element failure states, conditions, or points (see Roach, Col 1:34-37).

Claim 8.    Thelin does not disclose, but Colgrove discloses 
wherein the memory sub-system comprises at least one of (single level cell (SLC), triple level cell (TLC), or quad-level cell (QLC)-type memory cells, or a combination thereof (e.g., SLC, … MLC, 0033).


Claim 17.    Thelin in view of Colgrove and Li does not disclose, but Roach discloses wherein suspending the scheduled media management scan comprises issuing a media reset command (e.g.,  NAND Flash memories can be designed with PROGRAM and ERASE operations may be interrupted by issuing a RESET command before their completion, col 4:21-27).

	wherein the media reset command comprises a standard datasheet command associated with a type of memory component used in the memory sub-system (e.g.,  NAND Flash memories can be designed with PROGRAM and ERASE operations may be interrupted by issuing a RESET command before their completion, col 4:21-27).

		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, and Colgrove, and Li with Roach, providing the benefit of testing of a plurality of integrated circuit (IC) elements.  In particular, embodiments of the invention include methods and systems used to identify stresses or alterations in physical structure or function below IC element failure states, conditions, or points (see Roach, Col 1:34-37).


7.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Colgrove (US 20140075105) and Li (cited above) and further in view of  Groosman (US 20180314448) and Riska (US20090132754)

Claim 13.    Thelin in view of Colgrove and Li does not disclose, but Grossman discloses 

wherein the deciding further comprises: in response to determining that the latency does satisfy the threshold criterion pertaining to the QoS parameter, allowing the media management scan in progress to finish (e.g., there will be enough time to perform a background operation in the memory during the period of time without the background operation being interrupted by another host operation, performing the background operation in the memory para 0040; whether there is enough time remaining in the latency margin to perform a background operation before another foreground operation needs to be performed, para 0047, latency, 0063); and
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, in view of Colgrove and Li, with Grossman, providing the benefit of efficient garbage collection (see Grossman, 0019) and adaptive scheduling of background operations in storage system in communication with a host (0040).

Thelin in view of Colgrove and Li and Grossman does not disclose, but Riska discloses 
	in response to determining that the media management scan has finished, servicing the request received from the host system (e.g., case a user foreground job arrives before the maximum background busy time is reached, the algorithm allows the current background job to finish, para 0033 Fig. 1B; in combination with Grossman’s disclosure of A foreground command is typically issued by the host controller and sent to the storage system 100 for execution, para 0112).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, in view of Colgrove and Li and determining predicts whether the host will .

8.	Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Cabrera (US 20150006786) and further in view of Li (US 20190050312)

Claim 18.    Thelin discloses A system (e.g., FIG. 1 shows a disk drive 2 executing a preemptive multitasking operating system, col 4:15-20) comprising:
receive, from a host system, a request directed to a memory component of the plurality of memory components, while a media management scan is in progress on the memory component (e.g., host task 14 for initiating disk commands in response to host commands received from a host computer, col 4:20-35, Figs 1, 2; allows the background task 18 to be interrupted) when a host command is received from the host computer, col 4:65-67; background task including a defect scan of the disk, col 2:5-20).

Thelin does not disclose, but Cabrera discloses 
	determine what portion of the media management scan has already been completed (e.g., state trackers (e.g., non-volatile state trackers) to facilitate maintaining a state of each segment of the plurality of segments of each segmented operation, 0037; a bit value of `0` might be indicative of an operation segment that has not yet been completed, whereas a bit value of `1` might be indicative of an operation segment which has been completed, or vice versa, for example. each state of the state tracker 604 might comprise a plurality of bits indicative of one or more states of the corresponding operation segment, para 0038 Fig. 6; background operation, might be divided (e.g., segmented) into a number of N segments, 0024 Fig. 3); 



	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command including defect scan (col 4:15-35)  as disclosed by Thelin, and determining predicts whether the host will send a command that will interrupt performance of the background operation (0058) and A foreground command is typically issued by the host controller and sent to the storage system 100 for execution(0112) of Grossman, with Cabrera, providing the benefit of it 

Thelin in view of Cabrera does not disclose, but Li discloses 
	a plurality of memory components (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	a processing device, operatively coupled to the memory components (e.g., controller 302, para 0052 Fig. 3),
	determine a latency correlated with a remaining portion of the media management scan (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034).

	maintaining a record of which memory components among the plurality of memory components have been scanned up to a time when the media management scan in progress is suspended (e.g., while data from a suspended write operation is stored in a data buffer of the controller, 0036 Fig. 4-5);

	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Cabrera with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).


9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Cabrera (US 20150006786) and Li (cited above), and further in view of Colgrove (cited above)

Claim 19.    Thelin discloses wherein the deciding further comprises:
suspend the media management scan in progress on the memory component;  (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer.  After processing the disk command generated by the host task 14, col 4:65-col 5:5);
service the request received from the host system (e.g., After processing the disk command generated by the host task 14, col 5:1-3).
in response to determining that the request received from the host system is serviced, resume the media management scan on the memory component (e.g., After processing the disk command generated by the host task 14, the background task 18 continues the operation it was performing, col 5:1-3).

Thelin in view of Cabrera does not disclose, but Li discloses 
	Plurality of memory components in a memory subsystem (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	
	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Cabrera with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and 

Thelin in view of Cabrera and Li does not disclose, but Colgrove discloses
in response to determining that the latency does not satisfy a threshold criterion pertaining to a Quality of Service (QoS) associated with the request received from the host system (e.g., If the I/O scheduler detects such a condition (conditional block 306), then in block 308, the I/O scheduler may schedule a particular operation for the device, para 0052; the I/O scheduler stops issuing write requests and erase requests to the given storage device.  the corresponding I/O scheduler may halt execution of issued write requests and erase requests.  In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, para 0071).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, and Cabrera and Li, with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead associated with a write request may be amortized over multiple write requests.  high latency requests (e.g., write requests) and low latency requests (e.g., read requests) may be segregated and handled separately (see Colgrove, 0056), or reducing a number of storage devices exhibiting variable I/O response times (0070) for systems and methods for effectively scheduling read and write operations among a plurality of storage devices (0009).

10.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Cabrera (US 20150006786) and Li and further in view of Grossman (US 20180314448)  and Riska (US 20090132754)

Claim 20.     Thelin in view of Cabrera and Li does not disclose, but Grossman discloses 

in response to determining that that the latency does satisfy a threshold criterion pertaining to a Quality of Service (QoS) associated with the request received from the host system, allow the 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command including defect scan (col 4:15-35) as disclosed by Thelin, in view of Cabrera and Li, with Grossman, providing the benefit of efficient garbage collection (see Grossman, 0019) and adaptive scheduling of background operations in storage system in communication with a host (0040).

Thelin in view of Cabrera and Li and Grossman, does not disclose, but Riska discloses 

	in response to determining that the media management scan has finished, service the request received from the host system (e.g., case a user foreground job arrives before the maximum background busy time is reached, the algorithm allows the current background job to finish, para 0033 Fig. 1B; in combination with Grossman’s disclosure of A foreground command is typically issued by the host controller and sent to the storage system 100 for execution, para 0112).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command including defect scan (col 4:15-35) as disclosed by Thelin, and Cabrera  and Li and Grossman, and determining predicts whether the host will send a command that will interrupt performance of the background operation (0058) and A foreground command is typically issued by the host controller and sent to the storage system 100 for execution(0112) of Grossman, with Riska, providing the benefit of scheduling background and foreground work (see Riska, 0026) and take .


Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 


For claim 1, 11, 18 Applicant argues that Thelin and Grossman do not disclose the amended limitations related to maintaining record and resuming.  

In this OA, Li in combination with Thelin and Colgrove render the amended limitations as obvious (see above rejections for details).

Thelin in view of Colgrove does not disclose, but Li discloses 
		maintaining a record of which memory components among the plurality of memory components have been scanned up to a time when the media management scan in progress is suspended (e.g., while data from a suspended write operation is stored in a data buffer of the controller, 0036 Fig. 4-5);
	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read 

Applicant’s arguments for claims 2-10 are based on dependency from claim 1.

	Applicant’s arguments for claim 11 and 18 are similar to claim 1, addressed above.
Applicant’s arguments for claims 12-17 are based on dependency from claim 11.

Applicant’s arguments for claims 19 and 20 are based on dependency from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135